 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10
11   MICHAEL McCAW,                                     Case No. 17-cv-02518-BAS-JLB
     CDCR #AK-0997,
12                                                      ORDER:
                                       Plaintiff,
13                                                      (1) APPROVING AND
                         v.                                 ADOPTING REPORT AND
14                                                          RECOMMENDATION
     AJMEL SANGHA; T. KIRBY; C.                             [ECF No. 30];
15   LYNCH,
                                                        (2) GRANTING IN PART
16                                 Defendants.1             AND DENYING IN PART
                                                            DEFENDANTS’ MOTION
17                                                          TO DISMISS
                                                            [ECF No. 25];
18
                                                          AND
19
                                                        (3) DENYING PLAINTIFF’S
20                                                          MOTION TO AMEND
                                                            [ECF No. 19]
21
22         Plaintiff Michael McCaw, an inmate proceeding pro se and in forma pauperis,
23   filed this civil rights action pursuant to 42 U.S.C. § 1983 regarding medical care he
24   received during his incarceration at Centinela State Prison. (ECF No 1.) Plaintiff brings
25
26
           1
27          California Correctional Healthcare Services was dismissed from this case upon a
     mandatory screening of the Complaint. (ECF No. 9 at 8.) Accordingly, the Court
28   removes CCHS from the caption.
                                                    1
                                                                                       17cv2518
 1   Eighth Amendment claims against various Defendants, including Dr. Ajmel Sangha
 2   (Chief Medical Officer), C. Lynch (a supervisor), and T. Kirby (a Health Care Appeals
 3   Coordinator). On June 13, 2019, Plaintiff filed a document titled “F.A.C. First Amended
 4   Complaint.” (ECF No. 19.) Several months later, on October 22, 2019, Defendants
 5   moved to dismiss Plaintiff’s claims against Defendants Sangha and Kirby. (ECF No. 25.)
 6   Plaintiff opposed. (ECF No. 29.)
 7         Magistrate Judge Jill Burkhardt has issued a Report and Recommendation
 8   (“R&R”), which recommends granting in part and denying in part Defendants’ motion to
 9   dismiss. (ECF No. 30.) The R&R further recommends construing Plaintiff’s “F.A.C.
10   First Amended Complaint,” as a motion to amend and recommends denial of the motion.
11   Objections to the R&R were due on July 17, 2019. Neither side has objected. For the
12   reasons herein, the Court: (1) approves the R&R in its entirety, (2) grants in part and
13   denies in part Defendants’ motion to dismiss, and (3) denies Plaintiff’s motion to amend.
14
15                                        DISCUSSION
16         The Court reviews de novo those portions of an R&R to which objections are
17   made. 28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in
18   part, the findings or recommendations made by the magistrate judge.” Id. “The statute
19   makes it clear,” however, “that the district judge must review the magistrate judge’s
20   findings and recommendations de novo if objection is made, but not otherwise.” United
21   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
22   original); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)
23   (concluding that where no objections were filed, the district court had no obligation to
24   review the magistrate judge’s report). “Neither the Constitution nor the statute requires a
25   district judge to review, de novo, findings and recommendations that the parties
26   themselves accept as correct.” Reyna-Tapia, 328 F.3d at 1121. This legal rule is well-
27   established in the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992,
28   1000 n.13 (9th Cir. 2005) (“Of course, de novo review of a[n] R & R is only required
                                                  2
                                                                                         17cv2518
 1   when an objection is made to the R & R.”); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949
 2   (S.D. Cal. 2005) (Lorenz, J.) (adopting report in its entirety without review because
 3   neither party filed objections to the report despite the opportunity to do so); see also
 4   Nichols v. Logan, 355 F. Supp. 2d 1155, 1157 (S.D. Cal. 2004) (Benitez, J.).
 5         In this case, the deadline for Plaintiff to file any objections to the R&R was July
 6   17, 2019. (ECF No. 30 at 33.) No timely objections have been lodged. Consequently,
 7   the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328 F.3d at 1121.
 8   Nonetheless, having conducted a de novo review of the complaint, the motion to dismiss
 9   papers, Plaintiff’s “motion to amend,” and the R&R, the Court concludes that Judge
10   Burkhardt’s reasoning is sound and her recommendations are proper. The Court affirms
11   the R&R’s conclusions and recommendations. First, Defendants’ motion to dismiss
12   should be denied as to Dr. Sangha because Plaintiff has sufficiently alleged that Dr.
13   Sangha was deliberately indifferent to Plaintiff’s serious medical needs when Dr. Sangha
14   promised to restore Plaintiff’s prescription medications in 2016 but failed to do so.
15   Second, Defendants’ motion should be granted with leave to amend as to Defendant
16   Kirby because Plaintiff has failed to offer sufficient allegations that Defendant Kirby was
17   deliberately indifferent to Plaintiff’s serious medical needs based on Defendant’s role as
18   a supervisor, and (3) Plaintiff’s “motion to amend” to add Imperial County as a
19   Defendant should be denied for failure to comply with the Local Rules for the filing of a
20   motion to amend, which require that Plaintiff include a copy of his proposed amended
21   complaint. S.D. Civ. L. R. 15.1. The R&R effectively recommends denial of Plaintiff’s
22   “motion to amend” without prejudice because the identified deficiency is one that
23   Plaintiff will have the opportunity to cure as a result of any amended complaint he
24   chooses to file as a result of this Order.
25
26                                   CONCLUSION & ORDER
27         For the foregoing reasons, the Court: (1) APPROVES AND ADOPTS IN ITS
28   ENTIRETY the R&R, (ECF No. 30); (2) GRANTS IN PART AND DENIES IN
                                                  3
                                                                                        17cv2518
 1   PART Defendants’ motion to dismiss, (ECF No. 25); and (3) DENIES Plaintiff’s motion
 2   to amend, (ECF No. 19).
 3         Plaintiff is GRANTED LEAVE TO AMEND to amend his allegations against
 4   Defendant Kirby to correct the deficiencies Judge Burkhardt identified. Plaintiff may
 5   also amend to add allegations against Imperial County. Plaintiff may file an amended
 6   complaint no later than August 30, 2019. If he chooses to file one, Plaintiff’s Amended
 7   Complaint must be complete by itself without reference to his original pleading.
 8   Defendants not named and any claim not re-alleged in his Amended Complaint will be
 9   considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v. Richard
10   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
11   supersedes the original.”); Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012)
12   (noting that claims dismissed with leave to amend which are not re-alleged in an
13   amended pleading may be “considered waived if not repled.”). If Plaintiff does not file
14   an amended complaint by August 30, 2019, then only Plaintiff’s claims against
15   Defendants Sangha and Lynch will remain.
16         IT IS SO ORDERED.
17   DATED: July 26, 2019
18
19
20
21
22
23
24
25
26
27
28
                                               4
                                                                                     17cv2518
